Jackson, C. J.
1. Where money of the ward was sent by the guardian to another to invest, and it was invested in a bond, and the person so investing formed a partnership, and the firm used the bond as a callateral security’, if the bond had been non-negotiable, the conversion and liability of the firm would be clearly shown in an action of trover; and as notice to one partner is notice io all and binds the firm, although the bond was negotiable, the firm were not innocent purchasers without notice, and the grant of a non-suit was error. 1 Col. Part., 263, 641, 654. Code §191-5.; 56 Ga., 478; 31 Id., 362; 45 Id., 126.
2. Although the partner who purchased the bond may have left the state, yet service on the remaining partner was service on the firm, and bail process having been taken out against the firm and bond having been given by them’, the suit was against them, and not against the remaining partner alone; and any indebtedness between the partners would not be a defense to the suit against the firm.
Judgment reversed.